Citation Nr: 0707072	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $20,506, to 
include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel



INTRODUCTION

The veteran served on active duty from March 1940 to October 
1941, and from April 1945 to October 1945.  The appellant is 
the surviving spouse of the veteran.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans Affairs (VA) 
Regional Office (RO) decision of the Committee on Waivers and 
Compromises (Committee) in June 2000, which denied waiver of 
recovery of an overpayment in the calculated amount of 
$20,506, finding that bad faith was a bar to waiver of 
overpayment of pension benefits.  

In April 2004, the appellant appeared at a Board 
videoconference hearing before the undersigned Acting 
Veterans' Law Judge.  This case was remanded by the Board in 
March 2005 for additional information to the appellant 
regarding unreimbursed medical expenses and validity of the 
debt, for an accounting, and for the RO to consider the 
question of whether the debt had been properly created.  That 
notice, development, and adjudication has been completed, and 
the case has now been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  Effective from September 1990, the appellant was granted 
death pension benefits based on her report of low countable 
income from employment.

2.  The RO notified the appellant in December 1990 at the 
time of the original award, as well as in subsequent 
Surviving Spouse Improved Pension Eligibility Verification 
Reports (EVRs) sent to the appellant annually, that the 
amount of continued eligibility for death pension benefits 
was based on countable annual income, that she should notify 
VA immediately of any change in her income, and she must 
notify VA of any income from either the sources listed on the 
form or any other sources of income; various Statements of 
Income and Net Worth sent to the appellant notified the 
appellant to report to VA the total amount and source of all 
income.

3.  The appellant affirmatively denied any earned income on 
her EVR covering the years 1995 to 1996.

4.  Through income verification matching, the RO later 
discovered in 1999 that the appellant had wage income of 
$9,395 for 1996.  

5.  An overpayment of death pension benefits in the original 
amount of $20,506 was validly created as a result of the 
appellant's failure to report earned income of $9,395 in 
1996, or to timely report any income for 1997, 1998, or 1999.

6.  The appellant's bad faith in the creation of the 
overpayment bars her from seeking waiver of recovery of the 
$20,506 in overpaid death pension benefits.


CONCLUSIONS OF LAW

1.  The overpayment of death pension benefits in the original 
amount of $20,506 was validly created.  38 U.S.C.A. §§ 5107, 
5302 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277 (2006); VAOPGCPREC 6-
98.

2.  Waiver of recovery of an overpayment of death pension 
benefits in the original amount of $20,506 is precluded by 
reason of bad faith on the part of the appellant.  38 
U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
1.963, 1.965, 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006) do not apply to a claim 
for waiver of recovery of overpayment, the Court also 
observed that the statute  pertaining to waiver claims, 
38 U.S.C.A. § 5302, includes its own notice procedures.  
Barger v. Principi, 16 Vet. App. 132 (2002).  The Board 
observes that the RO properly followed the procedures of 
38 U.S.C.A. § 5302 and 38 C.F.R. 
§ 3.105(h) prior to discontinuing the appellant's pension 
benefits based in information received about income.  As 
evidenced by the RO's letters and notices above, the 
appellant was provided ample opportunity to explain why her 
failure to report the earned income does not constitute an 
act of willful misrepresentation and bad faith.  

Furthermore, the appellant has been provided ample 
opportunity to provide any additional evidence in support of 
her appeal.  The Board remanded the claim for additional 
development that included providing the appellant the 
opportunity to present additional evidence of any 
unreimbursed medical expenses or educational expenses for the 
years 1996 through 1999.  On this record, the Board finds 
that the veteran was properly advised of the evidence and/or 
information necessary to substantiate her claim for waiver of 
overpayment debt.



Validity of Creation of Overpayment Debt

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98.  Because the appellant 
questioned the amount of the debt, the Board remanded the 
claim for additional development that included an audit, and 
to provide the appellant the opportunity to present 
additional evidence of any unreimbursed medical expenses or 
educational expenses for the years 1996 through 1999.  

Under the applicable governing legal criteria, the maximum 
rate of death pension is reduced by the amount of the 
countable income of the beneficiary.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.23.  In determining income for purposes 
of entitlement to pension under the improved pension program, 
payments of any kind from any source are counted as income 
during the 12-month annualization period in which received 
unless specifically excluded under 38 C.F.R. § 3.272.  38 
U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Certain expenses, 
including unreimbursed medical expenses, may be deducted from 
countable annual income during the 12-month annualization 
period in which they were paid.  38 C.F.R. § 3.272.

The essential facts in this case are that, effective from 
September 1990, the appellant was granted death pension 
benefits based on her report of low countable income from 
employment.  The RO notified the appellant in December 1990 
at the time of the original award, as well as in subsequent 
Surviving Spouse Improved Pension Eligibility Verification 
Reports (EVRs) sent to the appellant annually, that the 
amount of continued eligibility for death pension benefits 
was based on countable annual income, that she should notify 
VA immediately of any change in her income, and the she must 
notify VA of any income from either the sources listed on the 
form or any other sources of income.  In addition, multiple 
Statements of Income and Net Worth sent to the appellant 
notified the appellant to report the total amount and source 
of all income to VA.

The appellant affirmatively denied any earned income on her 
EVR covering the years 1995 to 1996.  Through income 
verification matching, the RO later discovered in 1999 that 
the appellant had wage income of $9,395 for 1996.  

The maximum annual rate of income for death pension for 1996 
was $5,527, for 1997 was $5,688, for 1998 was $5,808, and for 
1999 was $5,884.  The requested audit (dated January 2006) 
reflects that the amount paid the appellant in 1996 (from 
February 1, 1996 to November 30, 1996) was $4,600; for 1997 
(December 1, 1996 to November 30, 1997) was $5,688; for 1998 
(December 1, 1997 to November 30, 1998) was $5,808; and for 
1999 (December 1, 1998 to August 31, 1999) was $4,410.  The 
calculated amount of pension payments to the appellant for 
the years 1996 through 1999 totaled $20,506.  

The Board notes that the audit further shows that $2,004 of 
the pension overpayment debt has already been collected by 
VA, so the remaining debt was $18,501; however, the issue on 
appeal is entitlement to waiver of the entire amount of 
pension overpayment created, not just the amount of debt that 
actually remains.

After a review of all the evidence, which includes the 
financial evidence, the appellant's multiple written 
submissions, and the appellant's personal hearing testimony, 
the Board finds that an overpayment of death pension benefits 
in the calculated amount of $20,506 was validly created as a 
result of the appellant's failure to report earned income of 
$9,395 in 1996, or to timely report any income received or 
changes in income for 1997, 1998, and 1999.  In calculating 
the amount of the pension overpayment, the appellant's 1996 
income was considered as having continued for the subsequent 
years 1997, 1998, and 1999, a fact with which the appellant 
does not disagree and has not submitted evidence to 
contradict.  The appellant's statements and testimony are to 
the effect that she has continued working in order to support 
herself and her children.  The additional evidence the 
appellant submitted of medical and educational expenses does 
not reflect evidence of qualifying expenses sufficient to 
warrant reduction in the amount of overpayment created for 
any of the years from 1996 through 1999.  For these reasons, 
the Board finds that overpayment of death pension benefits in 
the original amount of $20,506 was validly created.
 
Bad Faith Bar to Recovery

The Committee has determined in its June 2000 decision on 
appeal that waiver of recovery is prohibited in this case 
because the overpayment in death pension benefits to the 
appellant was the result of bad faith on the part of the 
appellant.  
38 U.S.C.A. § 5302(c).  A debtor's conduct is deemed to 
constitute bad faith "if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the . . . 
Government."  Any misrepresentation of material fact must be 
"more than non-willful or mere inadvertence."  38 C.F.R. § 
1.962(b).

The appellant contends in writing and through personal 
hearing testimony that she was a little confused as to the 
requirement to immediately report all income to VA.  She 
stated that her confusion was because she worked for some 
periods of time, then did not work for other periods of time.  

The facts in this case show that the appellant first became 
eligible for death pension benefits in 1990.  In September 
1990, the appellant was granted death pension benefits based 
on her report of low countable income from employment.  

The RO notified the appellant in December 1990 at the time of 
the original award, as well as in subsequent Surviving Spouse 
Improved Pension Eligibility Verification Reports (EVRs) sent 
to the appellant annually, that the amount of continued 
eligibility for death pension benefits was based on countable 
annual income, that she should notify VA immediately of any 
change in her income, and she must notify VA of any income 
from either the sources listed on the form or any other 
sources of income.  The notice on the EVRs included, 
"MONTHLY INCOME - List gross monthly income by source"; a 
line provided specifically for "TOTAL WAGES FROM ALL 
EMPLOYMENT"; and asked the appellant, "DID ANY INCOME 
CHANGE (INCREASE/DECREASE) DURING THE PAST 12 MONTHS?" 

The record reflects that, when it was to the appellant's 
benefit to do so in January 1991, she notified VA of a change 
(reduction) in her income, specifically requested prompt 
adjustment in the amount of pension being paid to her, and 
completed the relevant wages and income change sections of 
the EVR. 

In addition, multiple Statements of Income and Net Worth sent 
to the appellant notified the appellant to report the total 
amount and source of all income to VA.  The information on 
the Statements of Income and Net Worth sent to the appellant 
included the statement, "YOU SHOULD REPORT THE TOTAL AMOUNT 
AND SOURCE OF ALL INCOME RECEIVED . . ." 

This evidence cited above clearly establishes that the 
appellant was provided ample advisements as to her 
eligibility requirements for death pension benefits, 
including the need to report all income to VA, including 
changes (increases) in income.  The appellant affirmatively 
denied any earned income on her EVR covering the years 1995 
to 1996, a material factual representation that was untrue at 
the time it was reported on the EVR.  

After weighing all the evidence of record, the Board finds 
the appellant's contention  that she was unaware of the need 
to report all income to VA not to be credible.  The 
appellant's assertion that she was confused about the need to 
report income from employment because she worked 
intermittently is not credible in light of the fact that she 
did not report any income from any source, and did not report 
any changes in income, for the relevant period from 1996 to 
1999.  The appellant knew she had some income, and did not 
report it for the years in which the overpayment was created.  
Moreover, her assertions do not explain why, in the EVR that 
covered part of the 1996 period, she actively represented to 
VA that she had "0" gross wages from all employment.

The numerous award letters from 1990 to 1999 clearly and 
simply explained to the appellant that she was awarded 
pension benefits on the basis of report of "$0" of countable 
annual income, that her entitlement to benefits was income 
sensitive, that she had an affirmative duty to report any 
income changes promptly, and that her failure to promptly 
report income changes could result in an overpayment of 
benefits. 

The appellant was clearly on notice of her obligation to 
report earned income through the many notices and explanation 
of benefits provided by VA.  On this record, the Board finds 
that the appellant had knowledge of her duty to report her 
earned income to VA, but that she effectively denied any such 
form of income for the years 1996 through 1999 by not 
reporting it.  The appellant's statements to the effect that 
she needed to earn money during this period to support 
herself and her children reflect commendably on her desire to 
provide for her family, but also shows that she was aware of 
the need for increased income, the fact that there would be 
additional wages earned, and the fact that her income would 
be increased when she worked.  

The Board concludes from this evidence that the appellant 
knowingly failed to report any form of wage income to VA from 
1996 to 1999 in order to receive VA death pension benefits to 
which she knew was not entitled.  The Board finds that the 
appellant's intent was to seek an unfair advantage of 
receiving pension benefits while simultaneously earning wage 
income that had not been reported to VA, knowing that the 
result would be that VA would continue to pay pension 
benefits because VA was unaware that the appellant had earned 
wage income that exceeded the limits of eligibility for 
pension benefits.  The appellant's previous report in 1991 of 
decreased income, coupled with her request for immediate 
adjustment of pension payments, reflect her understanding 
that a report of increased income would result in decreased 
pension payments.

The appellant's act of bad faith led to a loss to the 
government and taxpayers in the amount of $20,506 for the 
time period from February 1996 to August 1999.  Accordingly, 
the Board finds that the appellant's bad faith bars her from 
seeking waiver of recovery of the $20,506 in overpaid death 
pension benefits, and the claim for waiver of recovery must 
be denied.  Because a preponderance of the evidence shows bad 
faith on the appellant's part, there is no doubt of a 
material fact to be resolved in her favor and the standard of 
equity and good conscience is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2006).  


ORDER

Waiver of a properly created overpayment of death pension 
benefits in the amount of $20,506 is denied.




____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


